REASONS FOR ALLOWANCE

Status of Claims
This is a Notice of Allowability in response to amendments filed 7 January 2022.
Claims 1, 4-11, and 14-25 (renumbered claims 1-21) are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 October 2021 was considered by the examiner.

Reasons for Allowance
Claims 11, 4-11, and 14-25 (renumbered claims 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest art of record, the combination of Anderson, Zhang, Carter, and Hogan discloses as discussed in the action mailed 7 October 2021. However, the combination of Anderson, Zhang, Carter, and Hogan fails to disclose at least “determining, by the first blockchain node, a transaction type corresponding to the transaction data and a transaction feature from the transaction type; selecting, from the transaction data, at least one data attribute that represents the transaction feature; generating, based on the at least one data attribute and a conversion rule corresponding to the data attribute”. Moreover, the missing claim limitations from the combination of Anderson, Zhang, Carter, and Hogan are not found in a reasonable number of references.
Below are the closest prior arts of record:
Anderson (US 20180131706 A1)
Zhang (US 20190238550 A1)
Carter (US 20150358164)
Hogan (US 20100223186 A1)
Anderson, Zhang, Carter, and Hogan generally disclose systems and methods as previously described in the non-final office action dated 7 October 2021.
The cited references, alone or in combination, do not teach the specific combination of transmitting and receiving data from a first blockchain node and second blockchain node, wherein each node has a differing operation system of compilation language and generating a processing policy based on a data attribute and conversion rule from the encrypted transferred data for purposes of performing a verification.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Wang as Wang is not concerned with generation of an asset transfer confirmation using any data elements, much less a specific possessing code and first public key.
Foreign prior art and NPL searches were conducted: however, no relevant prior art was found.
Regarding subject matter eligibility, the claims have been amended to no longer recite a judicial exception as noted in the response to arguments present in the office action dated 25 March 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                     

                                                 /NEHA PATEL/                                                 Supervisory Patent Examiner, Art Unit 3685